Citation Nr: 0005892	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-30 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for ulcerative 
colitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1995. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
granted service connection for ulcerative colitis, and 
assigned a 10 percent rating for the disorder. 

The 1995 rating decision also granted service connection for 
low back pain, rated 10 percent disabling.  The veteran 
indicated in a September 1997 statement that he wished to 
withdraw this issue from his appeal.  An appeal may be 
withdrawn in writing at any time before the Board renders a 
decision.  See 38 C.F.R. § 20.204 (1999).  This issue is, 
therefore, not before the Board.

In September 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  In July 1998, 
the Board remanded this claim for additional development.  
The case is now back for appellate review.

In testimony at the September 1997 hearing, the veteran 
referenced eye conditions that he felt resulted from 
medication for his service-connected colitis.  It is unclear 
whether it was his intention to specifically raise a claim 
for secondary service connection.  He is hereby advised of 
the need to file a formal claim with the RO if he wishes to 
do so.


FINDING OF FACT

The veteran's ulcerative colitis is manifested by increased 
frequency of bowel movements with occasional exacerbations 
that are controlled by medication; frequent exacerbations are 
not shown, and the disorder is no more than moderate in 
extent.


CONCLUSION OF LAW

A rating higher than 10 percent for ulcerative colitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.114, Diagnostic Code 7323 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As was noted earlier, in July 1998 the Board found that this 
well-grounded claim required further development and remanded 
the case for such development.  The RO complied with the 
Board's 1998 Remand instructions.  There is no evidence 
indicating that there has been a material change in the 
severity of the veteran's ulcerative colitis symptoms since 
he was examined in 1998, and sufficient evidence is of record 
to rate the service-connected disability properly.  There is 
no indication of private or VA treatment records that the RO 
failed to obtain.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran disagreed with the original disability rating 
assigned for his ulcerative colitis.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The Supplemental Statements of the Case (SSOCs) provided to 
the veteran identified the issue on appeal as evaluation of 
the service-connected ulcerative colitis.  Throughout the 
course of this appeal, the RO has evaluated all the evidence 
of record in determining the proper rating.  The October 1995 
rating decision that granted service connection for this 
condition considered all the evidence of record in assigning 
the original disability rating.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations.  Thus, the RO has complied 
with the substantive tenets of Fenderson in its adjudication 
of the claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's colitis is evaluated under Diagnostic Code 7323 
at 10 percent.  A 10 percent rating requires moderate 
ulcerative colitis with infrequent exacerbations.  A 30 
percent evaluation is warranted where there is evidence of 
moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent evaluation requires severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, only fair health during remissions.  A 100 
percent evaluation requires pronounced ulcerative colitis 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records, VA 
outpatient records for treatment between 1995 and 1998, 
reports of VA examinations conducted in 1995, 1997, and 1998, 
private medical records for treatment between 1995 and 1998 
from Rakesh Gupta, M.D., and Womack Medical Center, and the 
veteran's contentions, including those raised at his hearing 
in 1997.  

The primary symptom of the veteran's colitis is increased 
frequency of bowel movements.  He has indicated since 1995 
that he has 3-4 bowel movements per day.  During the 
occasional exacerbations, this increases to 8-10 bowel 
movements per day.  It is not shown, however, that the 
veteran has frequent exacerbations, which is required for a 
30 percent rating.  The medical evidence does show flare-ups 
of colitis, averaging two per year since his separation from 
service.  There are extended periods of time when he 
experiences few, if any, symptoms.  For example, from late 
1996 until the fall of 1997 (i.e., approximately 8 months), 
he reported doing well without taking any medications.  After 
experiencing increased symptoms in September 1997, he was in 
remission by October 1997 and remained in remission as of the 
last treatment records of record dated in March 1998.

It is not shown that the veteran's ulcerative colitis is 
moderately severe.  Despite his complaints of increased bowel 
movements, his colitis has had no affect on his general 
health.  On retirement examination in March 1995, he weighed 
204 pounds.  His weight since his separation from service has 
actually slightly increased, which means that his ulcerative 
colitis has not been so severe that it has affected his 
weight.  Moreover, his symptoms have not affected his 
nutritional status.  Every laboratory test since his 
separation from service has shown normal blood and protein 
levels.  This means that the alleged bloody stools have not 
been so severe that he has become anemic or suffered from 
malnutrition.  He is clearly able to process food normally, 
as evidenced by stable weight and normal nutrition levels.  
The veteran has often denied that he has bloody stools, but 
has indicated that he has these occasionally.  However, every 
testing of the stools since his separation from service has 
been negative for blood. 

Furthermore, colonoscopy in March 1995 showed left-sided 
colitis only.  Barium enema in August 1995 was normal, with 
no evidence of colitis.  Colonoscopy in December 1996 failed 
to show active ulcerative colitis, although there was 
evidence of slightly increased vascularity of the left colon.  
Colonoscopy in January 1998 showed that the colitis is 
limited to the distal colon with no evidence of disease in 
the descending colon. 

The VA examiner in 1998 concluded that the veteran's colitis 
is mild to moderate in degree and does not appear to affect 
his functioning.  The Board agrees with that conclusion based 
on the above evidence.  The veteran has not alleged that he 
has missed any time from work due to colitis, nor that 
symptoms of the disorder have in any manner interfered with 
his occupational functioning.  The evidence does show that he 
has infrequent exacerbations of colitis, which are always 
controlled with medication.  He has never had to be 
hospitalized due to colitis or undergone more serious medical 
intervention for the disorder.  The evidence clearly shows 
that the veteran's colitis symptoms are moderate, at most.  
The medical evidence does not create a reasonable doubt that 
the symptoms warrant a higher rating.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
rating higher than 10 percent for the veteran's ulcerative 
colitis.  Furthermore, the Board has considered the 
possibility of "staged ratings" under the guidelines of 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
colitis is not shown to have been more than moderate at any 
time during the evaluation period.  


ORDER

A rating higher than 10 percent for ulcerative colitis is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

